         Case 7:18-cv-10204-PMH Document 47 Filed 04/10/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SAMUEL INDIG, MEIR KAHANA, and
 ROBERT KLEIN,
                             Plaintiffs,
                                                        Index No. 18-cv-10204 (VB)
             v.
                                                       NOTICE OF APPEARANCE
 THE VILLAGE OF POMONA, BRETT
 YAGEL, LOUIS ZUMMO, LEON HARRIS,
 and DORIS ULMAN,

                                       Defendant.



       PLEASE TAKE NOTICE THAT Samuel L. Butt, an attorney admitted to practice in

this Court, of the law firm Schlam Stone & Dolan LLP, is appearing in this action as counsel for

Plaintiffs Samuel Indig, Meir Kahana, and Robert Klein. Please take further notice that all papers

and correspondence in this proceeding should be directed to this firm.

Dated: New York, NY
       April 10, 2019
                                                    SCHLAM STONE & DOLAN LLP


                                                    By: _____________________
                                                    Samuel L. Butt
                                                    26 Broadway
                                                    New York, New York 10004
                                                    Telephone: (212) 344-5400
                                                    Facsimile: (212) 344-7677
                                                    Sbutt@schlamstone.com

                                                    Attorney for Plaintiffs Samuel Indig, Meir
                                                    Kahana, and Robert Klein
